Citation Nr: 1334261	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder.

2.  Entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1975 to June 1976 and active service with the Navy from May 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

As will be discussed below, a vacatur of the Board's April 2008 decision in its entirety is warranted.  The effect of this vacatur renders the Veteran's claim for an acquired psychiatric disorder, claimed as schizoaffective disorder, as an initial claim for benefits, and not a claim to reopen as characterized by the RO throughout the pendency of the current appeal.  Moreover, even though the Veteran's claim for a back disorder was adjudicated as a claim to reopen in the prior April 2008 Board decision, the Veteran's underlying claim to reopen was filed in October 2004, so the prior version of 38 C.F.R. § 3.156(c)(2005) applies to the merits of that underlying claim.  See Cline v. Shinseki, 26 Vet. App. 18 (2012) (applying the test set out in Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005), to hold that 2006 amendments to 38 C.F.R. § 3.156(c) could not be applied retroactively).   The prior version of 38 C.F.R. § 3.156(c) provided, in pertinent part:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.

38 C.F.R. § 3.156(c) (2005).  Because of the vacatur, the addition of service personnel records to the Veteran's claims file in 2006 during the pendency of his 2004 claim to reopen constitutes a basis for reconsidering the Veteran's claim for spinal stenosis as opposed to requiring the submission of new and material evidence.  Therefore, both appellate issues have been recharacterized accordingly.

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder, and entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On April 17, 2008, the Board issued a decision as to the issues of (1) entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as a schizoaffective disorder; (2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5 region; and (3) entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5 region. 

2.  The Board has since discovered relevant service treatment records that were constructively in the Board's possession but had not been associated with the claims file at the time the April 17, 2008 Board decision was issued. 


CONCLUSION OF LAW

April 17, 2008 Board decision addressing the issues of  (1) entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as a schizoaffective disorder; (2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5 region; and (3) entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5 region is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2012).  

In this case, the April 17, 2008 Board decision must be vacated for denial of due process of law.  Prior to April 2008, the Veteran's service treatment records, which had initially been obtained by VA in the 1980s, had become missing from the claims file.  See, e.g., initial July 1989 rating decision (referencing the contents of July 1980 service treatment record); March 2002 VA e-mail (indicating that VA was unable to locate the Veteran's claim folder and that an attempt to rebuild the file was needed); April 2002 letter (advising the Veteran of the unavailability of service treatment records).  Therefore, neither these service treatment records nor their contents had been considered by the Board in April 2008.  See, e.g., April 17, 2008 Board decision at p. 5, 10, 14 (stating that "the [V]eteran's service medical records are presumed to have been lost" and that "none of the available service records demonstrates that [the] disorder[s] w[ere] incurred in active service").  However, sometime after the Board decision, it appears that the missing volume with the relevant service treatment records was located; what appears to be a complete set of service treatment records from both periods of active duty, as well as original copies of previous adjudications, are now contained within the first volume of the claims file.  Even though these service treatment records were apparently misplaced and had not been associated with the claims file at the time the April 17, 2008 Board decision was issued, because they were located somewhere within VA, they were constructively in the Board's possession.  

For these reasons, it must be concluded that the failure of the Board to consider service treatment records that were constructively in the Board's possession resulted in a denial of due process to the Veteran.  Accordingly, a vacatur of the Board's April 2008 decision in its entirety is warranted under 38 C.F.R. § 20.904.  


ORDER

The April 17, 2008 Board decision addressing the issues of  (1) entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as a schizoaffective disorder; (2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5 region; and (3) entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5 region is vacated. 


REMAND

With regard to the Veteran's now pending claims for service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder, and entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5, a remand is necessary for additional development.




Social Security Administration Records

In this case, there are potentially relevant records that have not been associated with the claims file.  In this regard, the Veteran has stated that he has been awarded Social Security Administration (SSA) disability benefits due to spinal stenosis, and possibly as a result of a mental condition, as well. See, e.g., Board Hearing Transcript at p. 7, 12.  Because these records are relevant to the appellate issues, they must be obtained on remand.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Private Treatment Records

After carefully reviewing the file, the Board has identified other potentially relevant records that are outstanding.  First, in his July 1991 claim for benefits, the Veteran stated that he was treated for his back condition by Dr. J.M. beginning in September 1989.  Second, the Veteran recently stated that he was treated by McKinney Neurosurgeons and Associates from November 2009 through the present for spinal stenosis.  Accordingly, on remand, the RO/AMC should request that the Veteran provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

Decision Review Officer Hearing

The Veteran indicated in his March 2010 VA Form 9 that he requested "a [l]ocal [h]earing prior to BVA Hearing."  Thus, he requested an opportunity to present testimony both at the local RO before a Decision Review Officer (DRO) as well as before a member of the Board.  Notwithstanding, it does not appear that he was provided with a DRO hearing before his May 2013 hearing before the undersigned.  Therefore, on remand, the Veteran should be provided with DRO hearing unless he indicates that such request is withdrawn.

VA Examinations and Nexus Opinions

The Board also finds that a VA examination and opinion is warranted for each of the claims because there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With regard to the Veteran's back claim, there is no question that the Veteran has a current disability.  Additionally, he sought treatment for his back in service, and the Veteran asserts that he has experienced continuity of back-related symptoms since service.  Significantly, the Veteran has also submitted a December 2011 private opinion indicating that an in-service "fall . . . back in 1979 could be a precipitating factor for aggravation of the symptoms of his lower back."  Although the speculative language used in the opinion is insufficient to support a grant of service connection, the Board finds that this evidence is nonetheless adequate to indicate that his current back disorder may be related to service under the low threshold set forth by McLendon.  

Furthermore, the Board finds it important to have a medical professional address the question of whether the Veteran has a congenital defect or disease of the spine.  For example, an August 1989 MRI of the spine referenced "L4-5 and L5-S1 disk degeneration and central protrusion superimposed on moderate congenital stenosis."  (Emphasis added).  Without further clarification, the Board is without medical expertise to ascertain whether the Veteran currently has a congenital defect or disease of the spine.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Further, each has separate legal requirements for service connection.  For congenital defects, service connection may be warranted only for superimposed injuries or diseases related to service; for congenital diseases on the other hand, in cases such as this where the Veteran did not have a disability noted upon entrance into service, the presumption of soundness is for application and service connection may be warranted for preexisting disorders that were aggravated by service.  Therefore, it is important that the VA examiner clearly denote whether the evidence shows that the Veteran has a congenital "defect" or a '"disease," and appropriately answer the corresponding opinion questions set forth below.

With regard to the Veteran's claim for a psychiatric disorder, there is evidence of persistent symptoms of a current disability, although the actual diagnosis may be in question (as one example, he was diagnosed schizoaffective disorder in March 2005, but he also submitted a private February 2009 psychological evaluation from February 2009 documenting a diagnosis of posttraumatic stress disorder).  Further, he has alleged that he began experiencing psychiatric symptoms, manifested by behavioral problems, in service.  Indeed, a review of service personnel records from his first period of service reflects poor performance evaluations and disciplinary actions.  Accordingly, the Board finds that an examination and opinion should be obtained on remand to determine the etiology and nature of any current psychiatric condition.

Recent VA Treatment Records

Finally, a review of Virtual VA reflects that the RO has obtained VA treatment records through November 2012.  If the Veteran has obtained any additional VA treatment with respect to his back or psychiatric claims, these records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any VA treatment records relating to appellate issues from November 2012 through the present.

2.  Associate with the claims file a copy of the Veteran's SSA file, including all disability determinations rendered by that agency and the medical records upon which those determinations were predicated.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 
38 C.F.R. § 3.159(e).

3.  Following receipt of authorization, obtain and associate with the claims file records relating to the Veteran's back from (1) Dr. J.M. beginning in September 1989 and (2) McKinney Neurosurgeons and Associates from November 2009 through the present.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Clarify whether the Veteran would still like a DRO hearing.  Unless the Veteran indicates that he withdraws his request for a DRO hearing, schedule the Veteran for a local DRO hearing in accordance with applicable laws and regulations.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

5.  After completing the development outlined in steps (1) through (4) above, obtain a VA examination and opinion regarding the nature and etiology of the Veteran's back disorder.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner. 

The examiner is requested to provide an opinion as to the following questions:

(a)  Does the Veteran have a congenital defect or disease of the back?  [For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."]  In answering this question, the examiner is directed to consider the August 1989 MRI findings.

(b)  If the Veteran has a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

(c)  If the Veteran has a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service?

If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

If the disorder did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service.  Is it at least as likely as not (50 percent or greater probability) that the congenital disease was incurred in service (i.e., onset of manifestations in service) or caused by an in-service injury, event, or disease?

(d)  For all other diagnosed back disorders that are not found to be congenital in nature, is it at least as likely as not (50 percent or greater probability) that the back disorder was incurred in or caused by an in-service injury, event, or disease?  The examiner is directed to discuss the two in-service back muscle sprains noted in August 1979 and July 1980, as well as the post-service motor vehicle accident of January 1989.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The VA examiner is requested to specifically address whether, for each diagnosed psychiatric disorder, it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, then the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


